The writer desires to go on record as fully indorsing the holdings in the cases of Hall v. Edwards (Tex.Com.App.) 222 S.W. 167; Stone v. Robinson (Tex.Com.App.) 234 S.W. 1094, notwithstanding the "tuneful" opinion of the majority.
The proposition that in order "to determine if a demand connected with an illegal act can be enforced, the test is whether the plaintiff requires any aid from the illegal transaction to establish his case," is sound, and the writer is of the opinion that when this rule is properly applied to the facts in this case, the same result follows as follows from the conclusions of the CHIEF JUSTICE in the majority opinion.
The Lub-Tex Motor Company sold the automobile to Norwood, and took in part payment therefor Norwood's note of $250, the payment of which was secured by a chattel mortgage upon the purchased automobile. The sale being illegal, as said in the opinion of the majority, the Lub-Tex Company is not permitted to come into court in a suit upon the note and mortgage, because both of these instruments are the very evidence of the illegal transaction — not only "connected with" it, but if that company recovers, it must do so by the aid of the instruments which evidence the illegal transaction. For that reason the writer concurs in the disposition of the case as made by the majority. *Page 325